 

Exhibit 10(l)

 

Requires Review of Bank Counsel

 

EXECUTIVE/DIRECTOR LONG TERM CARE AGREEMENT

 

THIS AGREEMENT, effective January 1, 2002 is made and entered into, by and
between First Community Bank and First Community Financial Group, (collectively,
the ACompany@), and                                       , an
Executive/Director of the Company (hereinafter, the “Participant”).

 

WITNESSETH:

 

WHEREAS, it is the consensus of the Board of Directors (hereinafter, the
ABoard@) that the Participant’s services to the Company are of exceptional merit
and constitute an invaluable contribution to the general welfare of the Company;
and

 

WHEREAS, it is in the best interests of the Company to encourage the
Participant=s continued service to Company during the Participant=s lifetime or
until the age of retirement; and

 

WHEREAS, it is the desire of the Company that the Participant=s services be
retained as herein provided; and

 

WHEREAS, the Participant is willing to continue to serve the Company provided
the Company agrees to pay the Participant certain benefits in accordance with
the terms and conditions hereinafter set forth;

 

ACCORDINGLY, it is the desire of the Company and the Participant to enter into
this Agreement under which the Company will agree to make certain payments on
behalf of the Participant pursuant to this Agreement;

 

NOW, THEREFORE, in consideration of services performed in the past and to be
performed in the future as well as of the mutual promises and covenants herein
contained it is agreed as follows:

 

I.              SERVICE

 

The Participant will continue to serve the Company in the capacity of Executive
or Board Director, assuming such duties and responsibilities as are appropriate
to that office, and with such compensation as provided in Executive=s Employment
Agreement; and for Directors, such compensation as may be determined from time
to time by the Board.

 

--------------------------------------------------------------------------------



 

Executive/Director Long Term Care Agreement

 

II.            LONG TERM CARE benefit

 

The Company hereby agrees:

 

1.             To pay the initial single premium for the Long Term Care policy
described herein below on behalf of the Participant:

 

Insurer:

 

Policy Number:

 

2.             That, subject to Paragraph IV, the sole ownership of said policy
shall reside with the Participant for the Participant=s sole use and benefit.


 


III.           TERMINATION OF THIS AGREEMENT

For purposes of this Agreement, the term service shall refer to service as a
Executive/Director of the Company, and the phrase A years of service@ shall be
measured in full years from the date of this Agreement (unless noted otherwise)
to the date of Participant=s termination. If the Participant=s service
terminates for any reason other than one of those listed immediately below, then
the Participant shall pay to the Company the amount set forth in the schedule
that follows:

 

Termination events that exempt Participant from any obligation to reimburse:

1.     Termination for any reason following ten years from the effective date of
this Agreement;

2.     Death;

3.     Disability;

4.     Retirement with at least 10 years of service and minimum age of 55; or
retirement at age 65 for Executives and age 70
        for Directors;

5.     Termination for any reason following a Change of Control. For purpose of
this Agreement; “Change in Control” of the Company shall be deemed to have
occurred if (i) any person, firm, corporation, or other business entity, at any
time, by merger, consolidation, purchase or otherwise, is or becomes the
“beneficial owner” directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities; or (ii) an agreement is approved for the sale or
disposition of all or substantially all of the Company’s assets; or (iii) during
any period of two consecutive years, individuals who at the beginning of such
period constitute the Board of Directors of Company cease for any reason to
constitute at least a majority thereof unless the election, or the nomination
for election by stockholders, of each new director was approved by a vote of at

 

2

--------------------------------------------------------------------------------


least two-thirds of the directors then still in office who were directors at the
beginning of the period.

6.     Executive termination by the Company without cause, or by executive
participant for good reason, as defined in Employment Agreement.

 

Reimbursement Obligation of Participants not exempted:

 

For the Director, the reimbursement amount shall be due and payable within
thirty (30) days from the date of service. For each full year of service, the
obligation o reimburse shall be reduced by 10% of the Single Premium.  For the
Executive, the reimbursement amount shall be due and payable within thirty (30)
days from the date the Executive begins competing with the Company following
termination of service.  To facilitate prompt reimbursement, the Company may
off-set against any amounts it owes to a terminated Executive/Director.  This
agreement shall automatically terminate upon full reimbursement

 

IV.           MISCELLANEOUS

 

A.    Alienability and Assignment Prohibition:

The Participant shall have no power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify or otherwise encumber in advance any of
the benefits payable hereunder nor shall any of said benefits be subject to
seizure for the payment of any debts, judgments, alimony or separate maintenance
owed by the Participant or the Participant=s beneficiary(ies), nor be
transferable by operation of law in the event of bankruptcy, insolvency or
otherwise.  In the event that the Participant or any beneficiary attempts
assignment, commutation, hypothecation, transfer or disposal of the benefits
hereunder, the Company’s liabilities shall forthwith cease and terminate.

B.    Amendment or Revocation:

This Plan may be amended or revoked at any time, in whole or in part, by the
mutual written consent of the Participant and the Company.

C.    Gender:

Whenever in this Participant Plan words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.

 

D.    Fringe Benefit; Effect on Other Company Benefit Plans:

The long term care benefits provided by this Agreement are granted by the
Company as a fringe benefit to the Participant and are not part of any fee
reduction plan or arrangement deferring fees or other compensation.

 

3

--------------------------------------------------------------------------------


 

The Participant does not have a right to any form of compensation instead of
these long-term care benefits.

Nothing contained in this Participant Plan shall affect the right of the
Participant to receive any other benefit or compensation that constitutes a part
of the Company’s existing or future benefit or compensation structure.

E.     Headings:

Headings and subheadings in this Agreement are for reference and convenience
only and shall not be deemed a part of this Agreement.

F.     Applicable Law:

The laws of the State of Washington shall govern the validity and interpretation
of this Agreement.

G.    Partial Invalidity:

If any term, provision, covenant, or condition of this Agreement is determined
by an arbitrator or a court, as the case may be, to be invalid, void, or
unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Agreement shall
remain in full force and effect notwithstanding such partial invalidity.

H.    Continuation as Participant:

Neither this Agreement nor the payments of any benefits hereunder are to be
construed as giving to the Participant any right to be retained as a
Executive/Director or an employee of the Company.

 

In witness whereof, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the first date set forth
hereinabove, and that, upon execution, each has received a conforming copy.

 

PARTICIPANT:

COMPANY:

 

 

Print Name / Title:

 

 

Print Name / Title:

 

 

 

Signature:

 

 

Signature:

 

 

 

Date:

 

 

Date:

 

 

4

--------------------------------------------------------------------------------